Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered December 5, 1996, which denied defendants’ motion to strike plaintiffs note of issue and certificate of readiness, unanimously affirmed, with costs.
The motion was based on plaintiffs failure to disclose experts who would testify for him at trial. In opposition, plaintiff supplied an expert designation, which defendant’s reply argued was inadequate under CPLR 3101 (d) (1) (i). The motion court, noting that plaintiffs designated expert was also his treating physician, held that defendant had sufficient notice of this witness’s projected testimony by reason of having been given his report and records. We agree with that assessment, and would add that the motion could have been denied because disclosure with respect to treating physicians is governed by CPLR 3121 and 22 NYCRR 202.17, not CPLR 3101 (d) (1) (see, Rook v 60 Key Centre, 239 AD2d 926). Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.